Citation Nr: 0721964	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-31 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar fracture, 
L1-3.

2.  Entitlement to service connection for a nervous disorder, 
to include post-traumatic stress disorder (PTSD) and anxiety.

3.  Entitlement to service connection for degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from September 1973 to October 
1975.  He also had subsequent active duty for training with 
the National Guard.

Initially, the Board of Veterans' Appeals (Board) notes that 
the veteran's original claim on appeal included claims for 
service connection for nasal fracture, residuals of head 
trauma, chronic obstructive pulmonary disease, 
diverticulitis, gout, gastroesophageal reflux disease, 
cholecystitis, peptic ulcer disease, sinusitis, hepatitis C, 
and a liver disorder.  However, at the time of the veteran's 
hearing before the Board in December 2006, the veteran's 
attorney indicated that the veteran was withdrawing these 
issues from his appeal.  Therefore, the Board finds that 
these issues are no longer subjects requiring current 
appellate consideration.  38 C.F.R. § 20.204(b) (2006).


REMAND

With respect to the veteran's claim for service connection 
for a nervous disorder, to include PTSD and anxiety, while 
the Board notes the substantial efforts of the RO to verify 
the veteran's current Social Security number, the evidence 
still reflects that during his period of active service, the 
veteran used another Social Security number.  Evidence of 
this fact includes the veteran's DD Form 214 from this period 
of service.  Thus, the Board finds that an effort should have 
been made to obtain the veteran's service medical records 
under both Social Security numbers.  However, in reviewing 
the various requests for service records and documents during 
the pendency of this claim, the Board has not found a request 
for service medical records based on the veteran's earlier 
Social Security number.  For example, while an early March 
1976 VA Form 3101 utilized the veteran's earlier Social 
Security number, the request was limited to a request for the 
veteran's DD Form 214.  In addition, the Board can not locate 
any subsequent VA Form 3101 that requested service medical 
records from the veteran's original period of active service 
based on the Social Security number he used during service.  

Therefore, the Board finds that this issue should be remanded 
so that the RO can request service medical records from the 
veteran's original period of active service based on the 
Social Security number the veteran used during service.  
Efforts should continue to obtain these records until it is 
concluded that the records do not exist or that further 
efforts to obtain those records would be futile.  Cases in 
which VA may conclude that no further efforts are required 
include those in which VA is advised that the requested 
records do not exist or the custodian does not have them.

As for the remaining claims for service connection for lumbar 
fracture, L1-3, and degenerative arthritis, the Board notes 
that recent treatment records reflect current relevant 
medical findings and diagnoses with respect to these claims, 
and that while there is no specific evidence of a low back 
injury during service, there is contemporaneous medical 
evidence that the veteran sustained a thoracic spine fracture 
as a result of a motor vehicle accident during active duty 
for training with the National Guard in July 1981, and that 
he subsequently reported a history of back injury from this 
accident at the time of a National Guard physical examination 
in December 1983.  Therefore, although the evidence reflects 
that the veteran also sustained a compression fracture to his 
back in an industrial accident in October 1981 and back 
injury from a post-service fall in September 1987, the fact 
remains that the veteran was involved in an earlier motor 
vehicle accident during active duty for training, and that 
this fact together with evidence of current pertinent 
disability warrants the remand of these issues for an 
appropriate examination and opinion as to whether it is at 
least as likely as not that any current residual of lumbar 
fracture and/or degenerative arthritis is related to the 
veteran's accident during active duty for training in July 
1981.  Accordingly, the case is REMANDED for the following 
action:

1.  Another effort should be made to 
contact the National Personnel Records 
Center (NPRC) and request service 
medical records from the veteran's 
original period of active service based 
on the Social Security number the 
veteran used during service.  Efforts 
should continue to obtain these records 
until it is concluded that the records 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which VA is advised that the 
requested records do not exist or the 
custodian does not have them.

2.  The veteran should also be afforded 
an appropriate VA orthopedic 
examination to determine the nature and 
etiology of any current residuals of 
lumbar fracture and/or degenerative 
arthritis.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner in 
connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  
The examiner should state whether it is 
at least as likely as not that any 
current residual of lumbar fracture 
and/or degenerative arthritis is 
related to the veteran's accident 
during active for training with the 
National Guard in July 1981.

3.  After the completion of any 
additional development deemed 
appropriate in addition to that 
requested above, the veteran's claims 
should be readjudicated.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




